                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CAROLINE PAULA MORE,

                                                 JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         17-cv-273-jdp
v.

LAFAYETTE COUNTY, MEMORIAL
HOSPITAL OF LAFAYETTE COUNTY, JACK
SAUER, DEPUTY LOEFFELHOLZ, DEPUTY
GILL, SHERIFF PEDLEY, SHERIFF’S
DEPARTMENT OF LAYFAYETTE
COUNTY, TELLURIAN, UCAN INC., KEVIN
FLOREK, DOCTOR WOODRUFF, DOCTOR
SARINO, WINNEBAGO MENTAL HEALTH
INSTITUTE IN WISCONSIN, BRAD
SHIMEL, STATE OF WISCONSIN JUSTICE
DEPARTMENT, SCOTT WALKER, and THE
STATE OF WISCONSIN,

      Defendants.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor

defendants dismissing this case.

           /s/                                               10/30/2018

           Peter Oppeneer, Clerk of Court                         Date
